


110 HR 4846 IH: First Line of Defense Infrastructure

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4846
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To amend the Federal Fire Prevention and Control Act of
		  1974 to authorize the Administrator of the United States Fire Administration to
		  provide grants for infrastructure improvements to fire first
		  responders.
	
	
		1.Short titleThis Act may be cited as the
			 First Line of Defense Infrastructure
			 Improvement Act.
		2.Establishment of grant
			 program for infrastructure improvements to fire first responder
			 stationsThe Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) is amended by
			 adding at the end the following new section:
			
				37.Grants to improve
				first line of defense incident response and firefighter livability through
				infrastructure improvements to fire stations
					(a)Establishment of
				grant programIn order to
				improve first responder incident response and firefighter livability by making
				improvements to the infrastructure of fire stations, the Administrator shall
				establish a competitive grant program and shall award grants in each of fiscal
				years 2009 through 2013 to eligible fire services.
					(b)Use of grant
				fundsA recipient of a grant awarded under this section shall use
				the funds to make improvements to the infrastructure of a specified fire
				station—
						(1)by repairing such
				station if the condition of the infrastructure of such station prevents the
				fire service from performing incident response duties in a timely manner
				because such station is either decaying or contains structural impairments that
				impede egress of fire service equipment or personnel from the fire station;
				or
						(2)by renovating such station if it does not
				properly accommodate all personnel in the fire service through the use of
				gender-equitable facilities, including restroom and shower facilities and
				sleeping areas.
						(c)Prohibited
				usesA recipient of a grant
				awarded under this section shall not use the funds for activities related to
				the planning or design of infrastructure improvements.
					(d)EligibilityIn order to be eligible to receive a grant
				under this section, a fire service shall submit an application to the
				Administrator at such time, in such form, and with such information and
				assurances as the Administrator may require.
					(e)Selection
				PrioritiesIn selecting a
				fire service to receive a grant under this section, the Administrator shall
				give priority to a fire service seeking assistance for a fire station that is
				located not more than 25 miles from—
						(1)a facility that produces nuclear
				power;
						(2)a facility that
				produces, treats, or refines more than 20,000 barrels of oil per day; or
						(3)a location with at
				least 1 critical infrastructure, such as an international seaport, airport,
				refinery, or treatment plant.
						(f)Grant program
				specifications
						(1)Amount of
				grantThe Administrator shall not award a grant under this
				section in an amount that is more than 40 percent of the reasonable cost of
				carrying out the project proposed by the fire service to be funded by the
				grant.
						(2)Grant
				conditionAs a condition of receipt of a grant under this
				section, the fire service shall be responsible for funding, using non-Federal
				funds, the remaining amount of the reasonable cost of carrying out such
				project.
						(g)DefinitionsIn
				this section:
						(1)The term
				critical infrastructure has the meaning given such term in the
				Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c).
						(2)The term incident response
				means a response by a fire service to—
							(A)a terrorist
				attack, including such an attack that utilizes a weapon of mass
				destruction;
							(B)a release of a
				hazardous material;
							(C)a natural disaster;
				or
							(D)any other emergency for which a response by
				a fire service is appropriate.
							(h)Authorization of
				appropriationsIn addition to any other amounts authorized to be
				appropriated under this Act, there are authorized to be appropriated to the
				Administrator for grants under this section such sums as may be necessary for
				each of fiscal years 2009 through
				2013.
					.
		
